DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 5 and 11 is withdrawn in view of the newly discovered reference(s) to Kaylor, US 20180098382.  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary drive part (clam 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the structure of the rotary driving part is unclear. It is unclear how the rotary driving part drives the air guiding grill 44. (See paragraph 0089). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear if the phrase “said at least one heating element” (line 3) is the same as the “one or more heating elements” (lines 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 10, 11, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, CN 103712260 A in view of Kaylor, US 20180098382.
Regarding claim 1 and 11, Jiang teaches an electric fireplace comprising a housing 1, and a virtual heating module (simulated firewood 4 and simulated flame lamp 5) and a heating module (hot air blowers 3) installed inside the housing 1, wherein the heating module 3 includes at least two heating elements respectively installed on different sides of the housing (figure 1), and each heating element is provided with a warm air vent facing a front side of the housing, and each heating element 3 is in strip shape and configured at a corresponding side of the housing.
[AltContent: textbox (Heating module 3/heating element)][AltContent: arrow][AltContent: textbox (Virtual heating module)][AltContent: textbox (Heating module 3/heating element)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    294
    355
    media_image1.png
    Greyscale

Jiang does not teach the heating unit installed on a heating support, an air outlet assembly installed in front of the heating unit and a warm air vent aligned with the air outlet assembly.
Kaylor teaches an electric fireplace 10 comprising a housing 12, and a virtual heating module (simulated firewood/logs 78) and a heating module 50 installed inside the housing 10, wherein the heating module 50 includes a heating element which can be installed on top, bottom or the sides of the housing (¶0021), and each heating element is provided with a warm air vent 60 facing a front side of the housing 12, and each heating element is in strip shape and configured at a corresponding side of the housing. Kaylor also teaches the heating element comprises a heating support (platform and/or bracket, not labeled, figures 10 and 12), a heating unit 50 installed on the heating support, and an air outlet assembly 59 installed in front of the heating unit, the warm air vent 60 is aligned with the air outlet assembly 59, so that heated air is blew from the warm air vent 60.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct and support the heating module within the housing of the electric fireplace taught by Jiang using a support platform/bracket and comprising conventional air outlet and vent as taught by Kaylor to provide a means to secure the heating module within the housing  and provide a means to vent the warm air from the heater to the outside.

    PNG
    media_image2.png
    579
    411
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    424
    494
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    329
    584
    media_image4.png
    Greyscale

Regarding claim 2, Jiang teaches the left or right side of the housing 1 is provided with one heating element 3, or both left and right sides of the housing are respectively provided with one heating element.
Regarding claim 3, Jiang teaches the left and right side of the housing is provided with one of the heating element. Kaylor teaches the heating module 50 includes a heating element which can be installed on top, bottom or the sides of the housing (¶0021). However, since the applicant does not disclose that placing the heating element on the upper and lower side of the housing solves any stated problem or is for any particular purpose, it appears that placing the heating element anywhere on the front face of the fireplace would perform equally well projecting heat from the electric fireplace. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the heating element taught by Jiang anywhere along the front surface of the fireplace to provide a means to heat the area surrounding the fireplace as a design consideration. 
Regarding claims 5 and 13, Jiang does not teach a wind wheel, a wind wheel driving part or an air guide channel.
Kaylor teaches the air outlet assembly 50 comprises a wind wheel 52, a wind wheel driving part (it is inherent the fan of the blower 52 comprises a motor), and air guide channel 56 formed on laterally opposite sides of the heating unit 50, the wind wheel 52 is driven by the wind wheel driving part, and an outlet 60 of the wind wheel is communicated with the air guide channel to control heated air to flow along the air guide channel 56 at a certain rate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the heating module taught by Jiang with a wind wheel, a wind wheel driving part (motor) and a guide channel as taught by Kaylor to provide a means to blow the heated air is a desired direction to heat the area surrounding the electric fireplace.
Regarding claim 12, Jiang teaches a controller 6 and a power supply module (inherent), the heating module 3 is an electric heating module, and the controller 6 is configured to control the power supply module to supply power for the heating module and the virtual heating module 5 and 6, and the controller 6 and the power supply module are installed on a lower side of the housing.
Regarding claim 19, Jiang teaches n the virtual heating module is fake firewood 4 that simulates burning so that the heating apparatus is a virtual fireplace.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, CN 103712260 A in view of Kaylor, US 20180098382 as applied to claim 5 above and in further view of Zhou, US 20190137059.
Regarding claim 6, Neither Jiang nor Kaylor teaches the air guide channel comprises an inclined section inclined toward outside of the heating apparatus.
Zhou teaches an electric fireplace comprising a housing 1, and a virtual heating module 2 and a heating module 9 installed inside the housing 1, wherein the heating module 9 includes a heating element, and each heating element is provided with a warm air vent (figure 1) facing a front side of the housing 1. Zhou also teaches the heating element comprises a heating support (platform and/or bracket, not labeled, figures 1), a heating unit installed on the heating support, and an air outlet assembly (figure 1) installed in front of the heating unit, the warm air vent (figure 2) is aligned with the air outlet assembly, so that heated air blows from the warm air vent. Zhou teaches the air guide channel comprises an inclined section inclined toward outside of the heating apparatus.
[AltContent: arrow][AltContent: textbox (Heating module)][AltContent: arrow][AltContent: textbox (Inclined air guide channel)]
    PNG
    media_image5.png
    391
    329
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electric fireplace taught by Jiang and Kaylor with the air guide channel on an incline as taught by Zhou to provide a means to control the direction of an air flow as it exits. 
Claims 1-3 5-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, CN 103712260 A in view of Gallo, US 20110162636.
Regarding claim 1, Jiang teaches an electric fireplace comprising a housing 1, and a virtual heating module (simulated firewood 4 and simulated flame lamp 5) and a heating module (hot air blowers 3) installed inside the housing 1, wherein the heating module 3 includes at least two heating elements respectively installed on different sides of the housing (figure 1), and each heating element is provided with a warm air vent facing a front side of the housing, and each heating element 3 is in strip shape and configured at a corresponding side of the housing.
Jiang does not teach the heating unit installed on a heating support, an air outlet assembly installed in front of the heating unit and a warm air vent aligned with the air outlet assembly.
Gallo teaches an electric fireplace 22 comprising a housing 24, and a virtual heating module 66 and a heating module 70 installed inside the housing 24, wherein the heating module 70 includes a heating element, and each heating element is provided with a warm air vent 42 facing a front side of the housing 24. Gallo also teaches the heating element comprises a heating support 86, a heating unit installed on the heating support, and an air outlet assembly 46 installed in front of the heating unit, the warm air vent 42 is aligned with the air outlet assembly 46, so that heated air blows from the warm air vent. Gallo teaches the air guide channel 178 comprises an inclined section inclined toward outside of the heating apparatus (figure 11). 
		
    PNG
    media_image6.png
    412
    571
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct and support the heating module within the housing of the electric fireplace taught by Jiang using a support platform/bracket and comprising conventional air outlet and vent as taught by Gallo to provide a means to secure the heating module within the housing  and provide a means to vent the warm air from the heater to the outside.
Regarding claim 2, Jiang teaches a left or right side of the housing 1 is provided with one said heating element 3, or both left and right sides of the housing are respectively provided with one said heating element.
Regarding claim 3, Jiang teaches the left and right side of the housing is provided with one of the heating element. However, since the applicant does not disclose that placing the heating element on the upper and lower side of the housing solves any stated problem or is for any particular purpose, it appears that placing the heating element anywhere on the front face of the fireplace would perform equally well projecting heat from the electric fireplace. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the heating element taught by Jiang anywhere along the front surface of the fireplace to provide a means to heat the area surrounding the fireplace as a design consideration. 
Regarding claims 5 and 14, Jiang does not teach a wind wheel, a wind wheel driving part or an air guide channel.
Gallo teaches the air outlet assembly 66 comprises a wind wheel 67, a wind wheel driving part 68, and air guide channel 56 formed on laterally opposite sides of the heating unit 50, the wind wheel 52 is driven by the wind wheel driving part, and an outlet 60 of the wind wheel is communicated with the air guide channel to control heated air to flow along the air guide channel 56 at a certain rate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the air guide channel on the electric fireplace taught by Jiang with the wind wheel is communicated with the air guide channel as taught by Gallo to provide a means to control the direction of air flow as it exits the vent of the electric fireplace. 
Regarding claims 6 and 15, Jiang does not teach the air guide channel comprises an inclined section inclined toward outside of the heating apparatus.
 Gallo teaches the air guide channel 46 comprises an inclined section 178 inclined toward outside of the heating apparatus (figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the air guide channel on the electric fireplace taught by Jiang on an incline as taught by Gallo to provide a means to control the direction of air flow as it exits the vent of the electric fireplace. 
Regarding claims 7 and 16, Jiang does not teach an air guide grille with a plurality of warm air channels.
Gallo teaches the air outlet assembly 46 further comprises an air guide grille 160 or 154 installed on the front side of the housing 24, and the air guide grille 160 or 154 is provided with a plurality of warm air channels (area between louvers 154) communicating with the air guide channel 46, and the warm air vent formed at an outlet of the warm air channels (figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electric fireplace taught by Jiang with air guide grille provided with a plurality of warm air channels communicating with the air guide channel as taught by Gallo to provide a means to control the direction of air flow as it exits the vent of the electric fireplace. 
Regarding claims 8 and 17, Jiang does not teach the warm air channels extending to the lateral sides of the air outlet assembly.
Gallo teaches the walls 114 of the warm air channels are extended to lateral sides of the air outlet assembly 46, from back to front. (figure 3A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electric fireplace taught by Jiang with air guide channels and warm air channels extending to the lateral sides of the air outlet assembly as taught by Gallo to provide a means to control the direction of air flow as it exits the vent of the electric fireplace. 
Regarding claims 9 and 18, Jiang does not teach a rotary driving part or the air guide grille rotatable mounted on the housing.
Gallo teaches a rotary driving part 164, the air guide grille 160 is rotatably mounted on the housing 22 along a rotating shaft 166 longitudinally extending, and the rotary driving part drives the air guiding grille to rotate around the rotating shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electric fireplace taught by Jiang with a rotary driving part and the air guide grille rotatable mounted on the housing as taught by Gallo to provide a means to control the direction of air flow as it exits the vent of the electric fireplace. 
Regarding claim 10, Jiang teaches virtual heating module 2 is fake firewood that simulates burning so that the heating apparatus is a virtual fireplace.
Regarding claim 12, Jiang teaches a controller 6 and a power supply module (inherent), the heating module 3 is an electric heating module, and the controller 6 is configured to control the power supply module to supply power for the heating module and the virtual heating module 5 and 6, and the controller 6 and the power supply module are installed on a lower side of the housing.
Regarding claim 19, Jiang teaches n the virtual heating module is fake firewood 4 that simulates burning so that the heating apparatus is a virtual fireplace.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631